Title: To George Washington from Timothy Pickering, 31 July 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War-Office, Philadelphia July 31. 1795.
          
          I learn that Mr Hammond has received letters of recall; and that he expects to depart in three weeks. I am disposed to believe, from accidental intimations, that before his departure some useful and perhaps very important arrangements may be made to facilitate the compliance with the condition on which the advice of the Senate for ratifying the treaty was suspended; and possibly for expediting the execution of that part of it which respects the posts.
          The supreme court is to sit here next week, and perhaps the gentleman named for Chief Justice may arrive. Private information as well as publications of his recent conduct relative to the treaty, have fixed my opinion that the commission intended for him ought to be withheld.
          On the subject of the treaty I confess I feel extreme solicitude; and for a special reason which can be communicated to you only in person. I entreat therefore that you will return with all convenient speed to the seat of Government. In the mean time, for the reason above referred to, I pray you to decide on no important political measure, in whatever form it may be presented to you.
          Mr Wolcott & I (Mr Bradford concurring) waited on Mr Randolph & urged his writing to request your return. He wrote in our presence: but we concluded a letter from one of us also

expedient. With the utmost sincerity I subscribe myself yours and my country’s friend
          
            Timothy Pickering
          
          
            (This letter is for your own eye alone).
          
        